FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JESSE BUSK; LAURIE CASTRO, on               No. 11-16892
 behalf of themselves and all others
 similarly situated,                            D.C. No.
                  Plaintiffs-Appellants,     2:10-cv-01854-
                                                RLH-RJJ
                   v.

 INTEGRITY STAFFING SOLUTIONS,                  ORDER
 INC.,
               Defendant-Appellee.


    On Remand from the United States Supreme Court

                        Filed July 7, 2015

       Before: Sidney R. Thomas, Chief Judge and
    Jerome Farris and N. Randy Smith, Circuit Judges.


                            ORDER

    Pursuant to the Opinion of the Supreme Court in Integrity
Staffing Solutions, Inc. v. Busk, 574 U.S.___, 135 S. Ct. 513
(2014), the judgment of the district court dismissing
Plaintiffs’ claims that they were entitled to compensation for
time spent passing through security screening at the end of
the work day under the Fair Labor Standards Act of 1938, 29
U.S.C. § 201 et seq., as amended by the Portal -to-Portal Act
2       BUSK V. INTEGRITY STAFFING SOLUTIONS

of 1947, § 251 et seq., and under parallel state law, is
AFFIRMED. Costs are awarded to Defendant in the amount
of $1,077.25.